Citation Nr: 0212181	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-27 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for disability manifested 
by painful joints and due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1985 to 
October 1988 and from August 1990 to October 1993, to include 
service in Southwest Asia.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In April 1997, jurisdiction over the case was 
transferred to the Medical & Regional Office Center (MROC) in 
Wichita, Kansas.

The veteran testified at a hearing before an MROC hearing 
officer in September 1995.  A transcript of the hearing has 
been associated with the claims folder.

When the veteran's claim was before the Board in March 1998 
it was remanded to the MROC for additional development.  The 
case was returned to the Board in September 2002 for further 
appellate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  Objective indications of a chronic disability manifested 
by painful joints are not shown.


CONCLUSION OF LAW

Disability manifested by painful joints and due to an 
undiagnosed illness was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1117, 1118 
(West Supp. 2002); 38 C.F.R. § 3.317 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service records reflect service in Southwest 
Asia from December 1990 to March 1991.  His service medical 
records do make reference to complaints of various joint 
difficulties.  In January 1986 the veteran presented with 
complaints of pain in his left hand and indicated that he had 
hit it on a Jeep bumper.  A contusion to the left thumb was 
noted in February 1986.  In June 1986 the veteran was seen 
for a painful right foot, with onset during a physical 
training run.  He was instructed to return to the clinic if 
the pain did not resolve.  In August 1986 the veteran was 
seen for a painful left knee.  He complained of pain in his 
left foot in November 1987 and was instructed to return if 
the pain did not resolve.  In January 1988 the veteran was 
treated for a pulled muscle in his back.  Back strain was 
assessed.  In January 1992 the veteran was diagnosed with 
retropatellar pain syndrome of the left knee.  The diagnosis 
was reiterated in October 1992.  In July  1993 low back 
strain was assessed.

A medical examination was conducted in October 1992 for a 
medical evaluation board.  Although the veteran indicated 
that he had swollen or painful joints, the examination was 
negative for joint swelling, limited range of motion or 
scoliosis.  In March 1993 a medical evaluation board found 
that the veteran's chronic migraine headaches were 
incapacitating and precluded further service.  

The veteran submitted a claim of entitlement to service 
connection for painful joints in October 1993.  A VA general 
medical examination was conducted in February 1994.  The 
veteran complained of intermittent pain in the low back, 
hands and left knee of two years' duration.  He claimed to be 
asymptomatic at the time of examination.  He reported that he 
had fallen two years previously on the left knee and that it 
had bothered him since that time.  The veteran indicated that 
he had not worked since service discharge.  He stated that he 
had been in Kuwait during the Gulf War and had been exposed 
to smoke.  His present complaints included joint pain.  The 
veteran's left knee was found to be normal on examination, 
with full range of motion.  His low back was also normal.  
The examiner noted vague joint pain not specific for 
anything, and indicated that all joints were normal on 
examination.  

A VA treatment note from March 1995 reflects the veteran's 
complaints of joint pain.  The examiner noted arthralgias of 
unknown etiology.  X-rays of the veteran's hands revealed 
soft tissue fullness which might have been on the basis of 
edema, but no definite evidence of fracture or dislocation.  
The joint spaces appeared to be intact.  

Records from the veteran's private physician for the period 
from May to August 1995 make no reference to diagnosis, 
complaint or abnormal findings pertaining to the veteran's 
joints.  

The veteran appeared before an MROC hearing officer in 
September 1995.  He testified that he experienced joint pain 
and stiffness in the morning or on sitting for long periods.  
He also indicated that he had swelling in his hands.  He 
related that he had been suffering with the condition since 
late 1991 or early 1992, and that it had become worse over 
the years.  He stated that aspirin sometimes helped.  He 
contended that the condition was chronic.  The veteran denied 
having received any treatment for the claimed condition since 
service.  

The MROC wrote to the veteran in July 1996 and explained the 
law regarding disability benefits based on Persian Gulf War 
service.  The veteran was instructed to submit further 
medical or non-medical evidence in support of his claim.  The 
MROC described various types of evidence that would be 
helpful in substantiating the veteran's claim.  

In May 1998 the veteran was asked to identify specific names, 
addresses and dates of treatment for any providers who might 
possess additional records pertinent to his claim and to 
provide clarification concerning whether he desired a Board 
hearing.  The veteran responded that he had nothing further 
to add.  He stated that there had been no change in his 
condition.  

A further VA examination was conducted in June 1998.  The 
examiner noted that the veteran had been seen for left knee 
pain in service.  The veteran reported that the left knee 
bothered him periodically and that once in a while he 
experienced low back pain and stiffness.  The veteran's main 
concerns and complaints were periodic, generalized stiffness 
and soreness in all of his joints.  He stated that his 
complaints began in 1992 or 1993.  He stated that there was 
no specific joint, but all of the peripheral joints including 
his hands, wrists, elbows, shoulders, back, hips, knees and 
feet were affected.  He reported that he had episodes about 
once per month, and was unable to be more specific.  He 
indicated that the stiffness cleared up later in the day.  He 
denied having experienced any generalized stiffness recently.  
The veteran reported that his work involved the testing of 
electrical circuits and that he was able to perform such 
work.  The veteran indicated that the claimed joint stiffness 
did not involve redness or swelling, and did not persist for 
more than part of the day after he awoke.  

On physical examination, the veteran's gait was normal.  He 
had no particular joint complaints.  Examination of the spine 
revealed normal range of motion and no pain or swelling.  His 
shoulders, elbows, wrists and hands had normal range of 
motion.  There was no swelling or pain, and the veteran had 
good grip in both hands.  The hips, knees, ankle joints and 
foot joints all had normal range of motion, no pain and no 
stiffness or swelling.  The examiner noted that X-rays and 
blood work were pending.  The diagnosis was normal joint 
examination.  The examiner stated that he could make no 
diagnosis on the veteran's complaint of generalized, 
periodic, intermittent joint stiffness.  He concluded that if 
the laboratory work was returned normal, he saw nothing 
further to diagnose in that area.  

A VA examiner reviewed the veteran's claims folder in October 
1998.  The examiner noted that X-rays of the ankles, knees 
and wrists performed in conjunction with the veteran's June 
1998 examination were negative.  The examiner opined that the 
history, physical findings and X-rays were all unremarkably 
normal.  She indicated that there was no basis to make any 
other diagnosis than to agree with the June 1998 examiner.  
She concluded that the only finding possible was a normal 
joint examination.  Notably, the veteran's rheumatoid factor 
was also negative.  

Treatment notes from Primary Care Associates for the period 
from August 1997 to September 2001 make no reference to the 
veteran's claimed joint disability.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that the VCAA and the implementing 
regulations were in effect when the veteran's claim was most 
recently considered by the MROC.  A June 2001 letter informed 
the veteran of the VCAA, the evidence and information 
necessary to substantiate his claim, the information needed 
from him to enable the RO to obtain additional evidence and 
information on his behalf, and the assistance that VA would 
provide in developing the facts pertinent to the claim.  The 
record further reflects that the RO has obtained VA and 
private treatment records identified by the veteran.  
Appropriate VA examinations have been conducted.  Neither the 
veteran nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.

In sum, the facts pertinent to the claim decided herein have 
been properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

III.  Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West Supp. 2002); 38 C.F.R. § 3.317 
(2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service medical records do not document the presence of a 
chronic disability manifested by joint pain.  The post-
service medical evidence shows that the veteran has reported 
joint pain.  An X-ray examination of the veteran's hands in 
March 1995 disclosed soft tissue fullness possibly due to 
edema.  All other physical, X-ray and laboratory findings 
pertaining to the veteran's joints have been normal since the 
veteran's discharge from service.  Moreover, the claims 
folder contains no other evidence documenting objective 
indications of chronic disability manifested by joint pain.  
As the objective indications necessary for service connection 
for disability manifested by joint pain as a manifestation of 
an undiagnosed illness are not shown, service connection is 
not warranted for this claimed disability.


ORDER

Entitlement to service connection for disability manifested 
by painful joints and due to an undiagnosed illness is 
denied.


___________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

